Citation Nr: 1757505	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to October 1988.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a low back disorder, a left knee disorder, a right hip disorder, a left ankle disorder, and PTSD.

The Board notes that the Veteran withdrew his service connection claims for low back and left knee disorders at the December 2013 Decision Review Officer (DRO) hearing before a Statement of the Case was issued.

The RO issued an April 2014 rating decision granting service connection for right hip and left ankle disorders, which is a complete grant of those benefits sought.  

The Board notes that the Veteran's May 2014 substantive appeal specifically requested a Travel Board hearing.  However, the Veteran and his spouse ultimately testified at a videoconference before the undersigned Veterans Law Judge in August 2017, as opposed to a Travel Board hearing.  The Board finds that the Veteran is not prejudiced as he and his spouse were given the opportunity to testify before the Veterans Law Judge.  The Board finds that the Veteran's request for a hearing before the Board was satisfied by the August 2017 hearing.   A transcript of this hearing is of record.  

The Board observes further that the issue of service connection for a right knee disorder is pending with the RO and not currently before the Board.

The RO in Mississippi has current jurisdiction of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Remand is required for additional development.

The evidence of record reflects a diagnosis of PTSD.  The Veteran has raised numerous in-service problems, events, and traumatic situations.  However, the events he has first claimed as stressors are the 1981 or 1982 incident where a soldier shot himself and lost some fingers, and a 1985 or 1986 P-2 missile explosion in Germany.  In August 2010, the RO issued a Formal Finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  

However, since that time, the Veteran also described an accident while he was at Fort Carson, Colorado, involving two inexperienced drivers, where one was killed and the other injured, and how he was instructed to lie about the circumstances of the soldier's death.  At his December 2013 Decision Review Officer (DRO) hearing, the Veteran also raised incidents where he was on patrol in the woods in Germany when he came across a group of people with black hooded robes who had a woman on a brick pedestal, were chanting, and had drawings of a goat's head and pentagram and writings on the wall.  The Veteran had not previously raised these stressors.  As such, they have not been developed and corroboration was not attempted; this should be accomplished on remand.  Additionally, in August 2017, the Veteran provided copies of January 1985 articles regarding a deadly P-2 missile accident in Heilbronn, West Germany, which could provide more information to assist in corroborating this claimed stressor.

The Veteran has not yet been afforded a VA examination in order to determine whether his claimed PTSD is related to service.  This should be accomplished on remand.





Accordingly, the case is REMANDED for the following action:

1.  Prepare a list of the Veteran's claimed stressors and attempt to verify them by contacting the appropriate agencies.  He has asserted the following stressors:
a) 1981 or 1982 incident where a soldier shot himself and lost some fingers; b) a 1985 or 1986 P-2 missile explosion in Germany with newly submitted related articles in August 2017; and c).  stressors while on patrol in Germany (see 2013 DRO hearing transcript).  

 Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2017) with regard to requesting records from Federal facilities.  If any additional stressor details are needed from the Veteran, request them from him.  

2.   Then, provide the Veteran with a VA examination to determine the nature and etiology of his claimed PTSD.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's personnel record reflects that he was at Fort Benning, Georgia, from about January 1980 to about May 1981; in Germany from about June 1981 to about January 1986; and at Fort Carson, Colorado, from about January 1986 to about October 1988.

*Service treatment records that include August 1979 and September 1986 examination reports reflecting normal psychiatric clinical evaluations.

*An August 2004 VA treatment record reflecting complaints of depression due to financial problems and a diagnostic impression to rule out depressive disorder not otherwise specified and alcohol use, unspecified.

*An October 2004 addendum that reflects an impression of possible PTSD symptoms and feelings of anger, partially related to military experiences.

*A December 2004 VA treatment record reflecting a diagnosis of chronic PTSD with increased depression and anger related to chronic pain and disability.

*The January 2008 claims application, where the Veteran stated that he was instructed to lie about the death of a soldier in a tractor trailer accident to the soldier's family.

*The Veteran's July 2009 VA Form 21-0781, where he reported a 1981-1982 incident where a soldier shot himself and lost some fingers, and a 1985-1986 explosion at a P-2 missile site.

*The Veteran's July 2009 statement discussing numerous "problems" he had during service.

*The Veteran's August 2010 statement where he discussed the accident which killed a soldier and injured another, both of whom were inexperienced drivers, and how he was instructed to lie about the circumstances of the accident and resulting death; and the explosion at the missile site in Germany.

*The Veteran's September 2010 statement where he clarified that the two stressors were the death of the soldier at Fort Carson, Colorado, and the P-2 missile site explosion.

*A December 2010 VA treatment record where the Veteran discussed traumatic events, to include unknowingly signing a ledger as a member of the Ku Klux Klan and being instructed to lie about the death of a soldier at Fort Carson in an accident due to unsafe conditions.

*The transcript of the December 2013 DRO hearing.

*The transcript of the August 2017 Board hearing.

*The January 1985 articles submitted by the Veteran in August 2017 regarding the deadly P-2 missile accident in Heilbronn, West Germany.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD.

b)  If PTSD is currently demonstrated, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD had an onset during the Veteran's active service or was caused by his active service, to include the claimed in-service stressors.

The examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified.

If the examiner determines that the Veteran does not have PTSD, he or she should address the PTSD diagnosis reflected in the record and discuss whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R § 4.125(b) (2017). 

c)  For any other diagnosed psychiatric disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder, at least as likely as not (50 percent probability or greater), began in or is the result of military service, or is related to or aggravated by a service-connected disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  After conducting all other development deemed necessary, readjudicate the Veteran's claim for service connection for PTSD.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


